Citation Nr: 0202410	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  98-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied the veteran's claim for service connection for 
bilateral hearing loss.  The veteran filed a timely notice of 
disagreement (NOD) as to that determination.

Following the veteran's January 1999 hearing with a Decision 
Review Officer (DRO), the RO issued a Supplemental Statement 
of the Case in February 1999, denying claims of service 
connection for both bilateral hearing loss and tinnitus.  The 
veteran filed an NOD as to the tinnitus claim in March 1999.  

The case initially came before the Board in August 1999, at 
which time it was remanded in order to obtain additional 
evidence pursuant to the hearing loss claim, and for the 
issuance of a Statement of the Case (SOC) as to the claim of 
service connection for tinnitus.  An SOC as to the claim of 
service connection for tinnitus was issued in May 2000, 
following which a timely substantive appeal of that claim was 
filed.  


FINDINGS OF FACT

1.  The veteran's service medical records (SMR's) are not 
available.

2.  The veteran has reported sustaining a right ear injury 
during service, as well as excessive noise exposure in 
service; no evidence on file refutes either account.

3.  A VA medical examiner has opined (accepting the veteran's 
account of ear trauma in service) that it is at least as 
likely as not that sensorineural hearing loss, currently 
shown bilaterally, is etiologically related to active 
service.

4.  The veteran's tinnitus may not reasonably be 
disassociated from his reported exposure to acoustic trauma 
in service, and the neurosensory component of his hearing 
loss.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that his tinnitus is of service origin.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that service connection is warranted 
for bilateral hearing loss and for tinnitus.  The veteran's 
service medical records are unavailable, presumably having 
been destroyed in an accidental fire at the National 
Personnel Records Center (NPRC) during the early 1970's.



Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000).  The VCAA substantially 
amended the law as to claims adjudication, to include changes 
with regard to VA's obligations in providing notice and 
assistance to claimants on evidentiary and other matters.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

It is apparent from the record that the new requirements of 
the VCAA have been substantially met in this matter.  In view 
of the disposition of the issues in this case, the Board 
finds no need to engage in a lengthy analysis of the VCAA.

The Board acknowledges the fact that the veteran's service 
medical records are not available, apparently through no 
fault of his own.  It appears that VA has fulfilled its 
mandate to make all possible efforts in obtaining the 
veteran's service medical records.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  In such a case, VA bears a 
heightened duty to advise the veteran of this problem, and of 
possible alternative forms of evidence that he may submit in 
support of his claim.  Smith v. Brown, 10 Vet. App. 44, 48 
(1998) citing Layno v. Brown, 6 Vet. App. 465, 469 (1994) and 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Alternative 
forms of evidence include, but are not limited to: VA 
military files, statements from service medical personnel, 
statements from service comrades, reports of physical 
examinations conducted by employers or insurers, post-service 
treatment or pharmacy records, and letters written or 
photographs taken while the veteran was in service.  See VA 
Adjudication Procedure Manual, M21-1, Part III, para. 
4.25(c). 

In September 1997, the RO advised the veteran of the fact 
that his service medical records were missing and that he 
could furnish alternate documents in support of his claim.  
The veteran produced a written statement concerning the 
circumstances of the injury he claimed.  The Board notes that 
VA regulations do not require establishment of service 
connection through service medical records; it may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992). 

Factual Background

In January 1997, the veteran filed a claim for bilateral 
hearing loss.  On the form, he listed his dates of service as 
spanning from March 1957 to March 1959, and indicated that he 
sustained hearing loss in 1958. 

In a February 1997 statement, the veteran noted that he was 
injured in service in 1957 or 1958.  He stated that, in 1960 
or 1961, he was treated by Dr. B. for an ear problem, and was 
treated again in 1964 or 1965 for hearing loss.  The veteran 
noted that Dr. B. had died and he had been unable to obtain 
the doctor's medical records.  The veteran also reported that 
he had completed a VA audiological examination in February 
1997, at which time he was told that he had right ear hearing 
loss requiring a hearing aid, and noted that this was the ear 
he had injured in service.

The veteran was afforded a VA audio-ear disease examination 
in February 1997.  The veteran's reported medical history 
revealed that in 1957, while he was on active duty, he fell 
and sustained right ear trauma.  He stated that he was 
evaluated at his Naval base sick bay and was told that he had 
sustained trauma to the right tympanic membrane.  The veteran 
indicated that, since that time, he had experienced 
difficulty hearing in the right ear, and had also experienced 
intermittent buzzing in that ear.  He also reported that, 
during service, he was exposed to acoustic trauma in the form 
of gunfire aboard his ship in the Navy.  Upon examination, 
the veteran complained of right ear hearing loss and 
intermittent buzzing in the right ear.  The diagnoses 
consisted of: patient claims trauma to the right ear due to a 
fall while on active duty; patient claims noise trauma to the 
ears due to exposure to gun fire aboard ship in the Navy; and 
intermittent tinnitus.  

A VA audiological examination was also conducted in February 
1997, at which time the veteran complained of progressive 
hearing loss over the course of many years.  On authorized 
audiometric evaluation, pure tone thresholds, in decibels, 
were as follows:


0

HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
55
60
LEFT
10
15
20
15
25

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 in the left ear.  The 
veteran also complained of periodic ringing in the right ear.  
The examiner observed that the audiometric configuration in 
the right ear suggested noise-induced hearing loss.

In September 1997, the RO notified the veteran that all 
efforts to obtain his service medical records from the 
military had been exhausted.  In an October 1997 rating 
decision, the RO denied the veteran's claim of service 
connection for bilateral hearing loss.  

In a Notice of Disagreement filed in July 1998, the veteran 
reported that, during service in approximately June or July 
1957, while temporarily detailed to the base laundry awaiting 
assignment to a ship, he fell while pushing a laundry cart, 
and "hit the deck on my right ear."  He explained that he 
went to sick bay, where he was treated and told that he had 
ruptured the ear drum.  He indicated that, in September 1957, 
he was assigned to the USS Leyte, where his duties included 
supporting the crew of a 40-mm gun.  He stated that each time 
the guns were fired he sustained hearing loss, and that his 
hearing bothered him throughout service.  The veteran 
indicated that, in 1959, he sought treatment for hearing loss 
from Dr. B.  

The veteran provided testimony at a hearing with a DRO, via 
videoconference linkup between the RO and a VA field office 
in Wilkes-Barre, PA, in January 1999.  He reiterated in his 
testimony that, in 1957 while serving on active duty in the 
Navy in Rhode Island, he was assigned to laundry duty while 
awaiting the arrival of his ship from Cuba.  There, he fell 
while pushing a laundry cart, injuring his right ear.  He 
stated that he went to sick bay, where he was treated and 
told that he had ruptured the ear drum.  He testified that, 
thereafter, he experienced ringing in the ear and hearing 
loss, which is still problematic.  He stated that he sought 
treatment again later in 1957 for complaints of hearing loss 
as a result of acoustic trauma from the ship's gunfire.  He 
testified that in 1959 he sought dental treatment from a 
private doctor and mentioned his hearing loss at that time, 
but was not treated for it.  He stated that, following 
service, he was initially treated for hearing loss in 1962 by 
Dr. B, and was later treated by VA in 1997.  He also 
indicated that he had been treated by Dr. R. in 1998.  The 
veteran further testified that, following service, he worked 
for many years in construction, and noted that he wore ear 
protection while running noisy equipment.  He also indicated 
that he could not obtain his medical records from Dr. B. 
because he had died.  

Following the veteran's hearing, the RO issued a Supplemental 
Statement of the Case in February 1999, denying claims of 
entitlement to service connection for defective hearing and 
for tinnitus.  

A VA ear disease examination was conducted in October 2000, 
at which time the veteran complained of bilateral hearing 
loss and tinnitus.  Diagnoses of: status post right ear 
trauma with tympanic membrane perforation due to an injury; 
bilateral sensorineural hearing loss, and tinnitus were made.  
The examiner opined that it is at least as likely as not the 
veteran's bilateral hearing loss is etiologically related to 
conditions in service, including exposure to gunfire aboard 
ship as well as due to right ear trauma with tympanic 
membrane perforation.  

A VA audiological examination was also conducted in October 
2000, at which time the veteran complained of bilateral 
hearing loss and of periodic tinnitus lateralizing to the 
right ear only. On the authorized audiometric evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
55
60
LEFT
15
20
25
20
25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 88 in the left ear.  The 
examiner concluded that the veteran displayed hearing which 
was within normal limits for pure tone thresholds in the left 
ear, although mildly impaired for speech audiometry.  It was 
also noted that the right ear displayed a hearing loss which 
was within normal limits in the low frequencies followed by a 
precipitous, moderate, mid to high frequency, sensorineural 
hearing loss with recovery at the highest frequencies in the 
right ear.  

In November 2000, the veteran indicated that he was unable to 
obtain statements from former military comrades in support of 
his claim.  He did provide a December 1998 private 
audiometric evaluation which showed mild sensorineural 
hearing loss in the left ear and more severe sensorineural 
hearing loss in the right ear.  

In April 2001, a medical statement was received from Dr. R.  
The doctor recited the veteran's service medical history, 
noting that he had reportedly sustained an injury to the 
right ear in 1958, at which time the right tympanic membrane 
was perforated, and that thereafter, during service, he 
sustained acoustic trauma due to gunfire.  Dr. R. indicated 
that the veteran's audiogram showed an asymmetric hearing 
loss, worse on the right side in the high frequencies.  The 
doctor observed that this was not usually associated with 
noise, although the veteran had worked in construction, and 
commented that construction work with noise should give a 
symmetrical hearing loss.

In a statement from the veteran dated in June 2001, he 
explained that he was not able to obtain the medical records 
of Dr. B., noting that he died in the 1960's.  He added that 
he did not have any additional evidence to provide for the 
record. 

The veteran provided testimony at a hearing held before the 
undersigned Member of the Board in November 2001.  The 
veteran again testified that a head injury had occurred 
during service, while he was stationed at Quonset Point, 
Rhode Island, at which time he was treated and told that he 
had a perforated right eardrum.  He also testified that he 
was exposed to acoustic trauma during service, as he was 
assigned to work as an ammunition handler for a 40-mm gun 
when the ship went to "battle stations," just above a 
battery of 5-inch guns on board the USS Leyte, an aircraft 
carrier on which he served for two years.  In addition, he 
testified that he served as an electrician's mate, and was 
exposed to the noise of large electric motors while 
performing maintenance on the ship.  With regard to his post-
service work in the construction industry, the veteran stated 
that he wore ear protection when working in loud-noise 
situations. 

Pertinent Law and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  In the case of sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The test threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims) in Hensley, supra, indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service . . . ."  Id. at 160, quoting Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

Regarding tinnitus, this disorder may be service connected 
separate from hearing loss, and the regulations provide a 
compensable rating for recurrent tinnitus.  The Board notes 
that, previous to June 10, 1999, tinnitus was service 
connected and rated when it was persistent as a symptom of 
head injury, concussion, or acoustic trauma.  Compare 38 
C.F.R. § 4.87a, Diagnostic Code (DC) 6260 (2001) with 
38 C.F.R. § 4.87a, DC 6260 (1998).  See 64 Fed. Reg. 25,202-
25,210 (May 11, 1999).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
change in language above was more clarifying than 
substantive, and, in any event, we need not address the 
Karnas doctrine in this case, where service connection, and 
not a rating for tinnitus, is the issue.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

The established law very clearly states that, to prove 
service connection of a disability, a claimant must submit 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation.  Pond v. West, 12 
Vet.App. 341 (1999).  

Mindful that the SMR's in this case are unavailable, through 
no fault of the veteran's, the Board recognizes the a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran filed his initial claim for benefits in 1997, at 
which time he maintained that his claimed bilateral hearing 
loss was etiologically linked to a perforated right eardrum 
sustained during service as a result of an injury which 
occurred in 1957, and to acoustic trauma from gunfire.  
Subsequently, he has maintained that his claimed bilateral 
tinnitus is attributable to acoustic trauma from gunfire.  

The veteran's service history has been provided through his 
statements and testimony given at hearings which took place 
in January 1999 and November 2001.  At both hearings, the 
veteran testified, under oath, that a head injury occurred 
while he was stationed at Quonset Point, RI, where he was 
treated and told that he had a perforated right eardrum.  He 
also testified that he was exposed to acoustic trauma during 
service when he was assigned to a 40 mm ship's gun and worked 
just above a 5-inch gun.  He stated that he sought treatment 
again, later in 1957, for complaints of hearing loss as a 
result of acoustic trauma from gun noise.  He testified that 
in 1959 he sought dental treatment from a private doctor and 
mentioned his hearing loss at that time, but underwent no 
treatment for it.  He stated that, following service, he was 
initially treated for hearing loss in 1962 by Dr. B. and was 
later treated by VA in 1997.  The veteran has also testified 
that he could not obtain his medical records from Dr. B. 
because he had died.  

The clinical evidence reflects that hearing loss as defined 
under 38 C.F.R. § 3.385 has been shown bilaterally, as 
demonstrated by VA examination results of 1997 and 2000.  The 
record also contains a medical opinion made by a VA examiner 
in October 2000, to the effect that it is at least as likely 
as not that the bilateral hearing loss is etiologically 
related to conditions in service, including exposure to 
gunfire aboard ship as well as due to right ear trauma with 
tympanic membrane perforation (as reported by the veteran).  
There is no medical opinion to the contrary contained in the 
record.  

In essence, the record contains medical evidence of the 
currently claimed disability, bilateral hearing loss, and a 
competent medical opinion establishing an etiological link 
between bilateral hearing loss and service.  Accordingly, as 
pertains to the claimed bilateral hearing loss, the critical 
question is whether the veteran's reported service medical 
history, upon which the medical opinion of the VA examiner 
was based, is deemed credible and supportable by the entirety 
of the evidence.  It is clear that there is no medical 
evidence of record actually establishing that the veteran 
suffered a right ear injury, specified as a perforated 
eardrum, in service or that he sustained prolonged acoustic 
trauma in service resulting in hearing loss as he has 
attested.  The Board acknowledges that development and 
production of evidence has been difficult in this case, as no 
service medical records were located at the NPRC, possibly 
due to a fire at that facility in 1973.  Furthermore, efforts 
to obtain private medical records of Dr. B., whom the veteran 
reported treated him for hearing loss in the 1960's, were 
unsuccessful. 

The Board notes that the only evidence establishing the 
veteran's service history in this case was provided by the 
veteran himself, since there is no documentation of the 
events he has described as happening in the Navy more than 40 
years ago.  Of course, the veteran is also the person seeking 
VA benefits here, so he cannot be said to be a disinterested 
party.  However, the veteran has twice provided testimony 
under oath, and his account of the events in service has been 
consistent in both his hearing testimony and in several 
statements which he submitted for the record.

Overall, we have no reason to question the veracity of the 
veteran.  Moreover, the veteran's DD Form 214, which is the 
only service record on file, reflects that the veteran had 
foreign and/or sea service for 1 year and 9 months, which the 
Board considers consistent with the veteran's reports of 
being on board a ship and sustaining acoustic trauma due to 
gunfire during service.  Recognizing that the veteran served 
during peacetime, we also recognize that duty on a Navy 
warship would entail training and readiness duty on the 
ship's guns.  Indeed, the veteran has acknowledged that he 
was primarily an electrician's mate, and was exposed to the 
fire of Navy guns only when the ship went to "battle 
stations" for readiness purposes.  Further, he has testified 
that he sustained noise trauma from heavy motors on which he 
worked as an electrician's mate.  The Board accepts the 
service medical history as reported by the veteran to be 
truthful.

In hearing testimony, the veteran did state that he worked in 
construction for many years following service.  However, he 
testified that hearing protection was provided for him when 
he worked with loud machinery.  Furthermore, in a private 
medical statement dated in April 2001, Dr. R. observed that 
veteran's audiogram showed an asymmetric hearing loss, worse 
on the right side in the high frequencies.  The doctor 
observed that this was not usually associated with noise, 
although the veteran had worked in construction, and 
commented that construction work with noise would normally be 
expected to cause a symmetrical hearing loss.  This 
commentary lends support to the contention that, at least as 
far as the right ear is concerned, there is an etiological 
relationship between the injury incurred at the time of the 
right perforated eardrum, which was sustained in service, and 
the currently claimed hearing loss.  

With respect to the veteran's claimed tinnitus, a current 
diagnosis of tinnitus has been made, as shown in an October 
2000 examination report.  That examination report shows that 
the veteran indicated tinnitus had been problematic since 
service, during which he reported experiencing acoustic 
trauma due to exposure to gunfire.  Although the veteran, as 
a lay person, is not qualified to render medical opinions as 
to diagnosis or causation, he is qualified to report symptoms 
he has experienced.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  Certainly, the veteran is qualified to report that 
he has a long history of ringing in his ears, and he 
testified to this effect in hearing testimony presented in 
1999.  During that hearing, he testified that during service 
he sustained an injury to the eardrum in 1957, following 
which he was exposed to acoustic trauma while he was manning 
a 40-mm gun in the vicinity of additional firing noise from 
5-inch guns.  He testified that in service he experienced 
ringing in the ear and hearing loss, which has continued to 
be problematic until the present time.  

The Board points out that, as previously mentioned, the 
service medical records in this case are unavailable, through 
not fault of the veteran.  Therefore, there is no 
documentation of an injury of the right eardrum, exposure to 
acoustic trauma, or complaints or a diagnosis of tinnitus in 
service.  Moreover, although there is a current diagnosis of 
tinnitus of record, the record does not contain medical 
evidence or a competent medical opinion linking the currently 
diagnosed tinnitus to in-service acoustic trauma.  

On the other hand, the veteran has been found to have 
bilateral impaired hearing of service origin, and has given a 
history of significant noise exposure while in service, a 
history which the Board has determined to be credible.  
Moreover, the Board finds that, in accordance with the 
Court's guidance in Savage, tinnitus is a condition as to 
which lay observation is competent to identify its existence.  
Thus, the veteran's assertions are competent to establish the 
existence of tinnitus during service and continuity of 
symptomatology thereafter.  Giving the benefit of the doubt 
to the veteran, the Board finds that the veteran's statements 
about in-service tinnitus and continuing problems with 
tinnitus after service are credible, from the perspective of 
a layman.

In view of the foregoing, under the unique facts of this 
case, it is the opinion of the Board that the veteran has 
presented a claim in which there is an approximate balance of 
the evidence.  In such circumstances, we invoke the doctrine 
of reasonable doubt, and give the benefit of the doubt to the 
veteran.  Accordingly, the Board has resolved all reasonable 
doubt in the veteran's favor to grant him service connection 
for bilateral hearing loss and for tinnitus, due to acoustic 
trauma to which he was exposed during service. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

